I114th CONGRESS2d SessionH. R. 6238IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Rodney Davis of Illinois (for himself, Ms. Kuster, Mr. Sean Patrick Maloney of New York, and Mr. Peters) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo direct the Secretary of the Treasury to establish a program for issuing identity protection personal identification numbers (IP PINs) to adopted children for purposes of tax administration. 
1.Issuance of IP PINS to adopted children 
(a)In generalThe Secretary of the Treasury, or the Secretary’s designee, shall establish a program under which the legal guardian of an adopted child may obtain an identity protection personal identification number for such child for the purpose of preventing individuals from claiming tax benefits with respect to such child to which such individuals are not entitled. Such Secretary (or designee) may, in connection with such program, require as a condition of receiving any tax benefit under the Internal Revenue Code of 1986 with respect to a child issued an IP PIN under this subsection that the IP PIN of such child be included on the return of tax with respect to which such benefit is claimed.  (b)Identity protection personal identification numberFor purposes of this section, the term identity protection personal identification number or IP PIN means a number assigned to an individual under subsection (a) for the purpose of being used to identify such individual (either independently or in combination with the individual’s taxpayer identification number) for purposes of the administration of the Internal Revenue Code of 1986.  
